Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 9/15/2021.

As filed, claims 9-18 and 21-32 are pending, wherein claims 21-32 are new; and claims 1-8, 19, and 20 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 9/15/2021, with respect to claims 1-18, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112 scope of enablement rejection of claims 16 and 18 is withdrawn per amendments/remarks.

The § 103(a) rejection of claims 1-5, 7, 8, and 14-17 by Lindsley is withdrawn per amendments/remarks and cancellation of claims 1-5, 7, and 8


Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound depicted in claims 9-13, pharmaceutical composition thereof or a method of treatment via the compounds thereof.
The prior art, which is the Lindsley publication, is removed because it failed to teach or suggest the instant compound depicted in claims 9-13.  Without Lindsley, the instant compound depicted in claims 9-13 is free of prior art; i.e. novel and non-obvious.  According, the method of treatment via the compounds thereof is also free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 9-18 and 21-32 are allowed.
Claims 1-8, 19, and 20 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626